Case 2:20-cv-12898-SJM-EAS ECF No. 1, PageID.1 Filed 10/29/20 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

   MARSHA SINGLETON,

                Plaintiff,

   vs.                                            Case No. 20-

   UNITED OF OMAHA LIFE
   INSURANCE COMPANY,

              Defendant,
   ________________________________/

   Donald W. Busta, Jr. (P67544)
   Attorney for Plaintiff
   LEVINE BENJAMIN, P.C.
   100 Galleria Officentre, Suite 411
   Southfield, Michigan 48034
   Phone (248) 352-5700
   Fax (248) 352-1312
   dbusta@levinebenjamin.com
    ________________________________/


                                PLAINTIFF’S COMPLAINT



         NOW COMES Plaintiff, MARSHA SINGLETON, by and through her

   attorneys, DONALD W. BUSTA, JR, and LEVINE BENJAMIN, P.C., and for her

   Complaint against Defendant, UNITED OF OMAHA LIFE INSURANCE

   COMPANY, states as follows:

         1.     At all times, relevant hereto, Plaintiff, MARSHA SINGLETON, is a

   resident of the City of Pontiac, County of Oakland and State of Michigan.




                                              1
Case 2:20-cv-12898-SJM-EAS ECF No. 1, PageID.2 Filed 10/29/20 Page 2 of 4




          2.     At all times, relevant hereto, Defendant, UNITED OF OMAHA LIFE

   INSURANCE COMPANY, is a foreign insurance corporation in good standing and

   continuously conducting business throughout the State of Michigan.

          3.     At all times, relevant hereto, Defendant, UNITED OF OMAHA LIFE

   INSURANCE COMPANY, was compensated for and provided Long-Term

   Disability coverage pursuant to the terms of a group employee benefits plan

   provided for the benefit of Plaintiff, MARSHA SINGLETON, and other employees,

   by their employer.

          4.     The Long-Term Disability insurance policy issued by Defendant,

   UNITED OF OMAHA LIFE INSURANCE COMPANY, is a group employee benefit

   plan covered by and within the meaning of the Employee Retirement Income

   Security Act (“ERISA”), 29 U.S.C. § 1001 et seq.

          5.     The terms of said contract of insurance obligated Defendant,

   UNITED OF OMAHA LIFE INSURANCE COMPANY, to provide Plaintiff, MARSHA

   SINGLETON, with Long-Term Disability Benefits, in the event that Plaintiff was

   rendered unable to work due to injury, disease or other medical condition.

          6.     That Plaintiff, MARSHA SINGLETON, suffers from pain and

   weakness caused by disorders of the cervical, thoracic and lumbar spine with

   associated radiculopathy, disorder of the left knee, left carpel tunnel syndrome and

   asthma. As a result, Plaintiff’s conditions have made it impossible for her to work.

          7.     Defendant, UNITED OF OMAHA LIFE INSURANCE COMPANY,

   has wrongfully terminated Plaintiff’s disability benefits.



                                                 2
Case 2:20-cv-12898-SJM-EAS ECF No. 1, PageID.3 Filed 10/29/20 Page 3 of 4




         8.     Defendant’s denial of benefits was arbitrary and capricious and was

   contrary to medical and other evidence that overwhelmingly supports Plaintiff’s

   claim of total and permanent disability. Defendant’s termination of Plaintiff’s

   benefits therefore amounts to a breach of the contract for insurance.

         9.     Plaintiff, MARSHA SINGLETON, has exhausted all appeals and/or

   reconsideration processes provided by Defendant; nevertheless, Defendant

   refuses to resume payment of benefits rightfully due and owing to Plaintiff.

         10.    Plaintiff, MARSHA SINGLETON, is a person empowered to bring a

   civil action under 29 U.S.C. § 1132(a)(1)(B) to force the Defendant to comply with

   the Act and resume payment of Long-Term Disability benefits to Plaintiff.

         11.    29 U.S.C. § 1132(a)(1)(B) reads as follows:

                (a)    Persons Empowered to Bring a Civil Action
                       A civil action may be brought –

                       (1)    by a participant or beneficiary –

                              (B)    to recover benefits due to her under the
                              terms of the plan, to enforce her rights under the
                              terms of the plan, or to clarify her rights to future
                              benefits under the terms of the plan[.]

         12.    As a result of Defendant’s wrongful termination of long- term

   disability benefits, Plaintiff, MARSHA SINGLETON, has sustained the following

   damages, including, but not limited to:

                (a)    Loss of past, present and future income in the form of wage
                       loss compensation benefits;

         WHEREFORE, Plaintiff, MARSHA SINGLETON, prays for Judgment in her

   favor and against the Defendant, UNITED OF OMAHA LIFE INSURANCE

                                               3
Case 2:20-cv-12898-SJM-EAS ECF No. 1, PageID.4 Filed 10/29/20 Page 4 of 4




   COMPANY, in whatever amount she is found to be entitled, in addition to costs,

   interest and attorney fees.




                                         Respectfully submitted,

                                         LEVINE BENJAMIN, P.C.


                                         /s/ DONALD W. BUSTA, JR
                                         Attorneys for Plaintiff
                                         100 Galleria Officentre, Suite 411
                                         Southfield, MI 48034
                                         Phone (248) 352-5700
                                         Fax (248) 352-1312
                                         dbusta@levinebenjamin.com
   Dated: October 29, 2020




                                            4
